Seevess, J.
l. life insuranee: procoedsoi:wm. Upon becoming a member of the association Johnson contracted with it that any money which might become dne upon his death should be paid to the x , _ defendant for the purpose above stated.. Upon the condition the money should be so paid the association obligated itself to pay. The contract was one of insurance and by its express terms the insurance was to be paid to the defendant if she was living at the time her husband died, and the money became payable. She alone could have maintained an action therefor. The estate of Johnson was not entitled to the money. The deceased had no interest in the money and therefore could not dispose of it by will. The statute provides: “ The avails of any life insurance or other sum of money payable by any mutual aid or benevolent society upon the death of a member of such society are not subject to the debts of the deceased except by special contract or agreement, but shall in other respects be disposed of like other property left by the deceased.” Code, § 2372. This statute, and also Code, § 1182, contemplate a case where the policy of insurance is payable to the deceased or his legal representative, and not where it is payable to another person for the use and benefit of such person. The case of Kelly v. Mann, executor, post, 625, is distinguishable. ■ In that case the money received from the insurance company was assets belonging to the estate, and being such it was held under the statute it should be inventoried and disposed of according to law.
Aeeiemed.